DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2020; 07/09/2020; 10/14/2021 have been considered by the examiner.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on June 29, 2020 as modified by the preliminary amendment filed on June 29, 2020. Claims 12-22 are now pending in the present application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delbecq et al. (US 2016/0109559).
	Regarding claims 12, 19, and 22, Delbecq discloses a radar sensor head for a radar system, the radar system, and a method, the radar sensor head comprising:
	at least one transmitting antenna for generating radar waves (Fig. 2 reference 203; paragraph [0022]; e.g., The radar device 200 comprises one or several antennas 202 for receiving transmissions 221) and at least one receiving antenna for receiving radar waves (Fig. 2 reference 202; paragraph [0022]; e.g., The radar device 200 comprises one or several antennas 202 for receiving transmissions 221);
	a preprocessing unit configured for defined preprocessing of received data (Fig. 2 processor 208; paragraphs [0022]-[0023]; e.g., Thus, the receiver front-end circuitry 206 is coupled to the signal processing module 208 (generally realized by a digital signal processor (DSP)));
	an interface for connecting the radar sensor head to a data line (paragraphs [0033], [0055]); and
	a calibration data unit configured to at least partially calibrate the transmitting antenna and/or the receiving antenna (Claim 1; paragraphs [0019], [0051]; e.g., calibrating at least one receiver of a radar device), calibration data for the transmitting antenna and the receiving antenna being storable using the calibration data unit (paragraphs [0033], [0043]; e.g.,  The signal processing module 208 is also coupled to memory device 216 that may selectively store the calibration results, and the like).
	Regarding claim 13, Delbecq discloses the radar sensor head as recited in claim 12, wherein a full calibration may be carried out using the calibration data unit (paragraphs [0018], [0028]).
	Regarding claim 14, Delbecq discloses the radar sensor head as recited in claim 12, wherein a calibration matrix is applicable during the calibration to defined channels of the transmitting antenna and/or the receiving antenna (paragraph [0043]; e.g., following calibration of the one or more receiver paths and/or channels, the signal processing module 208 or controller 214 is able to accurately determine any phase and/or gain difference between two or more transmit signals, and store this information for future access and use).
	Regarding claim 15, Delbecq discloses the radar sensor head as recited in claim 12, wherein a frequency correction is carried out during the calibration (paragraphs [0034], [0036], [0042]).
	Regarding claim 16, Delbecq discloses the radar sensor head as recited in claim 12, wherein the calibration data are at least one of the following: typical noise level, antenna properties, amplitude/phase deviations, position of the antenna elements, temperature properties, temperature responses (paragraphs [0043], [0051]; e.g.., determining a phase and/or gain difference between transmitter paths or any other suitable calibration parameter).
	Regarding claim 17, Delbecq discloses the radar sensor head as recited in claim 12, fails to specifically disclose wherein the preprocessing unit is configured to carry out a Fourier transform. 
	However, the Examiner takes Official Notice of the fact that it was notoriously well known in the art at the time of invention by applicant that the preprocessing unit is configured to carry out a Fourier transform to convert a signal into individual spectrum and to provide frequency information about the signal. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to carry out a Fourier transform as notoriously well-known for the advantages of modifying, filtering, decoding digital signals.
	Regarding claim 18, Delbecq discloses the radar sensor head as recited in claim 12, wherein the radar waves received by the at least one receiving antenna are convertible by an analog-to-digital converter into digital measuring data and are markable using at least one piece of time information (paragraphs [0027], [0052]).
	Regarding claim 20, Delbecq discloses the radar system as recited in claim 19, wherein the at least one central control device includes at least one transformation unit configured to process received data and at least one memory for at least temporarily storing data (paragraphs [0033], [0043]).
	Regarding claim 21, Delbecq discloses the radar system as recited in claim 19, wherein digital measuring data are transmittable from the radar sensor head via the data line to the at least one central control device and are synchronized in the at least one central control device by at least one piece of time information (paragraphs [0027], [0030], [0034]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648